Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000311
                                                         06-MAY-2015
                                                         12:48 PM


                          SCPW-15-0000311

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          LILY TAI NOMURA and RICHARD LEE, Petitioners,

                                 vs.

    THE HONORABLE MICHAEL K. TANIGAWA, JUDGE OF THE DISTRICT
 COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                 and

 ASSOCIATION OF APARTMENT OWNERS OF CENTURY CENTER, INC.; ALOHA
  RAINBOW INVESTMENTS, INC.; TAI YAMATO; WALTER SHINN; PATRICIA
 SHIPLEY; LISA DO; SEAN CHAMBERLAIN; MICHAEL LIGHT; JAYSAN PARK;
  ANTHONY WILLIAMS; JOHN PAUL PONDOC; LANE RICHARD; JUAN MANUEL
GUTIERREZ ALVARADO; JOHN DOES 1050; JANE DOES 1-50, Respondents.


                        ORIGINAL PROCEEDING
                      (CIV. NO. 1RC14-1-9031)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioners Lily Tai Nomura and
Richard Lee’s petition for a writ of mandamus, filed on April 3,
2015, the documents attached thereto and submitted in support
thereof, and the record, it appears that Petitioners fail to
demonstrate that the respondent judge committed a flagrant and
manifest abuse of discretion in denying their motion to set the
amount of a supersedeas bond.    Petitioners have filed an appeal
in the underlying proceeding (CAAP-15-0000119) and, therefore,
may seek relief in the district court or in the Intermediate
Court of Appeals, as appropriate.    Petitioners are not entitled
to the requested writ of mandamus.   See Kema v. Gaddis, 91
Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of
mandamus is an extraordinary remedy that will not issue unless
the petitioner demonstrates a clear and indisputable right to
relief and a lack of alternative means to redress adequately the
alleged wrong or obtain the requested action; where a court has
discretion to act, mandamus will not lie to interfere with or
control the exercise of that discretion, even when the judge has
acted erroneously, unless the judge has exceeded his or her
jurisdiction, has committed a flagrant and manifest abuse of
discretion, or has refused to act on a subject properly before
the court under circumstances in which he or she has a legal duty
to act); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,
580 P.2d 58, 62 (1978) (a writ of mandamus is not intended to
supersede the legal discretionary authority of the trial courts,
cure a mere legal error, or serve as a legal remedy in lieu of
normal appellate procedure).   Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, May 6, 2015.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson

                                 2